This is an appeal from a final decree of the court of chancery dismissing, on the merits, the bill of complaint filed in the cause.
Appellant sought to enjoin respondents from engaging in the business of manufacture and sale of a certain product, which it was alleged, was similar to a product manufactured and sold by appellant, the theory of the case being that respondents were engaging in piracy of appellant's business. The learned vice-chancellor, before whom the issue was tried, concluded at the close of the case that defendants were not guilty of any piracy of the business of appellant, but that they were engaged in proper competition and advised the decree dismissing the bill.
A careful examination of the record and of the authorities cited by appellant upon the argument and in its brief, satisfies us that the conclusions arrived at in the court below are correct.
The decree appealed from is affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, HEHER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 10.
For reversal — None. *Page 96